DETAILED ACTION
This is the First Office Action on the Merits based on the 17/078,537 application filed on 10/23/2020 and which claims as originally filed have been considered in the ensuing action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Base plate in claim 1
the base plate and at least one of the right foot rest and the left foot rest define a foot receiving aperture in claim 1; the foot receiving aperture is not pictured, it is also not shown that the base plate and a foot rest define an area to receive a foot 
base member in claim 10
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:  
On line 3, “foot rest” should be ---footrest---
On line 4, “foot rest” should be ---footrest---
On line 5, “foot rest” should be ---footrest---
On line 6, “the support” should be corrected to ---the at least one support---
On line 7, “foot rest” should be ---footrest---
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the base plate” on line 4 lacks antecedent basis and is unclear. It is unclear if “the base plate” and the previously claimed “base” are the same or different. All instances of “the base plate” are similarly unclear. 
Regarding claim 1, the limitation of “wherein the base plate and at least one of the right foot rest and the left foot rest define a foot receiving aperture” on lines 4-5 is unclear. It is unclear if the foot rests in conjunction with the base plate define a foot receiving portion or if only the foot rests define the foot receiving portion, please also see the drawing objections above. 
Regarding claim 1, the limitations “the foot support height” on lines 7-8, “the ankle support distance” on line 8 and “the user” on line 8 lack antecedent basis. 
	Regarding claim 10, the limitation “the base member” on line 1 lacks antecedent basis and is unclear. It is unclear if “the base member” refers to the previously claimed “base”, “base plate”, both or an additional component. 
	Regarding claim 10, the limitation “the positioning plates” on line 2 lacks antecedent basis. It is unclear if claim 10 should be dependent upon claim 6, if so, “the positioning plates” should be ---the left and right positioning plates---.
	Regarding claim 11, the limitation “the footrest padding” on line 1 lacks antecedent basis. It is unclear if claim 11 should be dependent upon claim 7.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorentz (US 9,498,664).

Regarding claim 1:
Lorentz discloses two footrests (supports 19, the abstract discloses that the supports are for feet, legs, arms) including a left footrest for a left foot and a right footrest for a right foot (see Figure below); a base (horizontal end members 12 and track 13) connected to at least one of the left footrest, the right foot rest, and both the left footrest and the right footrest (the base is connected to both the left and right footrests), wherein the base plate (see 35 USC 112b rejection above, for purpose of examination the base plate has been considered to be the same as the base) and at least one of the right foot rest and the left foot rest define a foot receiving aperture (the first and second foot rests have a curved surface, broadly considered to be an aperture defined to receive a foot of the user. Insomuch as Applicant has disclosed a foot receiving aperture, Lorentz discloses the same); at least one support (vertical support posts 14 and 15), wherein the support maintains at least one of the left footrest, the right foot rest, and both the left footrest and the right footrest at a height such that the foot support height is greater than the ankle support distance of the user while the user is in a push up position (see Figure 1, each foot support has a support, the support is height adjustable and is a capable of supporting the foot of a user at a height that is greater than the ankle support distance of a user, please also see the 35 USC 112b rejection above).

    PNG
    media_image1.png
    411
    714
    media_image1.png
    Greyscale

Regarding claim 2:
Lorentz discloses that both the left footrest and the right footrest are connected to the base (see Figure 1).

Regarding claim 4:
Lorentz discloses that the base comprises a positioning plate (horizontal portion 16b).

Regarding claim 5:
Lorentz discloses that the positioning plate is moveably connected to the base plate (see Figure 1, the horizontal portion 16b is movably connected to rail 13 to move the supports along the rail).

Regarding claim 6:
Lorentz discloses that the base plate comprises two positioning plates (16b), a left positioning plate and a right positioning plate, the left positioning plate is connected to the left footrest and the right positioning plate is connected to the right footrest (see Figure 1).

Regarding claim 7:
Lorentz discloses that each of the left footrest and the right footrest comprise footrest padding (“The support pads can also have a thin layer of padding, if desired for additional comfort.” See column 3 lines 28-30).

Regarding claim 8:
Lorentz discloses that the left footrest and the right footrest are U- shaped (see Figure 1).

Regarding claim 10:
Lorentz discloses that the base member comprises a track (track 13) which allows the positioning plates to be moved along the track (see Figure 1).


Claims 1, 3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US 2007/0161478).

Regarding claim 1:
Yu discloses two footrests (movable cover 17 and support seat 18, see Figures 4-5, specifically) including a left footrest for a left foot and a right footrest for a right foot (see Figure 1); a base (in the broadest reasonable interpretation, lacking any other structural or functional limitations the bracket 11 has been considered the base as it is the structure all components are attached to) connected to at least one of the left footrest, the right foot rest, and both the left footrest and the right footrest (the base is connected to both the left and right footrests), wherein the base plate (see 35 USC 112b rejection above, for purpose of examination the base plate has been considered to be the same as the base) and at least one of the right foot rest and the left foot rest define a foot receiving aperture (the first and second foot rests have a curved surface, broadly considered to be an aperture defined to receive a foot of the user. Insomuch as Applicant has disclosed a foot receiving aperture, Lorentz discloses the same); at least one support (upper support rack 12), wherein the support maintains at least one of the left footrest, the right foot rest, and both the left footrest and the right footrest at a height such that the foot support height is greater than the ankle support distance of the user while the user is in a push up position (see Figures 4-5, the device is configured to be attached to a wall at a height greater than the ankle support height, please also see the 35 USC 112b rejection above).

Regarding claim 3:
Yu discloses that the base is configured to be connected to a wall (see Figure 6).

Regarding claim 9:
Yu discloses that the base has a least two holes configured for mounting the exercise devise to a wall (see Figures 1 and 6, the bolts are covering the holes that are configured to mount the exercise device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lorentz (US 9,498,664) in view of Thompson (US 2014/0148315).
Lorentz discloses the device as substantially claimed above. 

Regarding claim 11:
	Lorentz is silent to the footrest padding is made from rubber or foam.
	Thompson discloses a multifunctional portable exercise device used for crunches having a cushion on the foot engaging member. Thompson teaches that the cushion can be made of different materials such as foam, rubber, or cushioned fabric (see paragraph [0026]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cushion of Lorentz to be made of foam or rubber, as taught by Thompson, as foam and rubber are common materials used for cushions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Megan Anderson/Primary Examiner, Art Unit 3784